IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PATRICIA WEIDENHAMMER,                     :   No. 188 EAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (ALBRIGHT COLLEGE),                  :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.